         Case 5:20-cv-06297-JMG Document 27 Filed 05/28/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

MELANIE E. DAMIAN,                        :
As receiver of Today’s Growth Consultant, Inc.
                                          :
(d/b/a The Income Store),                 :
                      Plaintiff,          :
                                          :
                  v.                      :                     Civil No. 5:20-cv-06297-JMG
                                          :
CONKLIN WEB PROPERTIES, LLC,              :
d/b/a                                     :
CONKLIN MEDIA, et al.,                    :
                  Defendants.              :
__________________________________________

                                                 ORDER

       AND NOW, this 28th day of May, 2021, IT IS HEREBY ORDERED as follows:

              At the request of the parties, this case is referred to Magistrate Judge Timothy Rice for

purposes of conducting a settlement conference as Judge Rice deems appropriate. The parties shall

jointly contact Judge Rice’s chambers no later than June 11, 2021, to schedule the settlement

conference.




                                                        BY THE COURT:




                                                        /s/ John M. Gallagher
                                                        JOHN M. GALLAGHER
                                                        United States District Court Judge
